Exhibit 10.1

AMENDMENT NO. 5 TO CREDIT AGREEMENT

     AMENDMENT NO. 5, dated as of October 26, 2007 (this “Amendment”), to the
Fifth Amended and Restated Credit Agreement, dated as of April 9, 1997 and
amended and restated as of May 19, 2004 (as heretofore amended, the “Credit
Agreement”), among FOOT LOCKER, INC. (the “Company”), the SUBSIDIARIES party
thereto, the BANKS party thereto, THE BANK OF NEW YORK, as Administrative Agent,
LC Agent and Swingline Bank (the “Administrative Agent”), the CO-SYNDICATION
AGENTS and CO-DOCUMENTATION AGENTS party thereto and the JOINT LEAD ARRANGERS
party thereto.

     WHEREAS, the Company has requested the Agents and the Banks to amend the
Credit Agreement as set forth herein;

     NOW, THEREFORE, the parties hereto agree as follows:

     SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

     SECTION 2. Extension of Revolver Termination Date. (a) The definition of
“Termination Date” in Section 1.01 of the Credit Agreement is amended and
restated in its entirety to read as follows:

     “Termination Date” means (i) in respect of any Term Loan, May 19, 2009 and
(ii) in respect of the Revolver Commitment, the Swingline Commitment, any Loan
(other than a Term Loan), Swingline Loan or Letter of Credit, May 19, 2010, or,
in each case, if such day is not a Euro-Dollar Business Day, the next succeeding
Euro-Dollar Business Day.

     (b)      Mortgages. If the Commitment Extension Effective Date (as defined
below) occurs, the Company and each Subsidiary that has entered into any
mortgage in connection with the Credit Agreement shall, as soon as practicable
using commercially reasonable efforts, but within 60 days of the Commitment
Extension Effective Date or such longer period as the Administrative Agent shall
agree (i) enter into such amendments or supplements thereto or other instruments
or agreements, each in form and substance satisfactory to the Administrative
Agent, as may be necessary or desirable in order to continue and preserve the
perfection and priority of the security interest granted by such mortgage, and
(ii) deliver such certificates, evidences of corporate or other organizational
actions, notations and registrations, financing statements, opinions of counsel,
powers of attorney and other documents relating thereto as the Administrative
Agent may reasonably request, all in form and substance reasonably satisfactory
to the Administrative Agent.

     SECTION 3.   Other Amendments.

     (a)      Definitions. (i) The following definition is inserted in Section
1.01 of the Credit Agreement in appropriate alphabetical order:

“Amendment 5 Effective Date” means October 26, 2007.


--------------------------------------------------------------------------------



     (b)      Section 5.10 of the Credit Agreement is amended and restated in
its entirety to read as follows:

Section 5.10. Fixed Charge Coverage Ratio. At the end of each Fiscal Quarter
during each Fiscal Year listed below, the Fixed Charge Coverage Ratio will not
be less than the ratio set forth below opposite such period:

Fiscal Quarter     Minimum Ratio All Fiscal Quarters of Fiscal Year 2004    
1.75:1 All Fiscal Quarters of Fiscal Year 2005     1.80:1 All Fiscal Quarters of
Fiscal Year 2006     1.85:1 The first, second and third Fiscal Quarters of
Fiscal Year 2007     1.90:1 The fourth Fiscal Quarter of Fiscal Year 2007    
1.25:1 The first Fiscal Quarter of Fiscal Year 2008     1.25:1 The second, third
and fourth Fiscal Quarters of Fiscal Year 2008     1.50:1 All Fiscal Quarters of
Fiscal Year 2009     1.75:1 All Fiscal Quarters of Fiscal Year 2010     2.00:1


     (c)      Section 5.15 of the Credit Agreement is amended and restated in
its entirety to read as follows:

Section 5.15. Restricted Payments. Neither the Company nor any Subsidiary will
declare or make any Restricted Payment on any date (with respect to any proposed
Restricted Payment, a “Measurement Date”), except that:

      (i) the Company may make Restricted Payments consisting of (1) repurchases
of its common stock pursuant to employee stock plans in an aggregate amount not
to exceed $2,000,000 in any Fiscal Year; and (2) payments in respect of
shareholders rights plans in an aggregate amount not to exceed $1,750,000;

     (ii) the Company may, subject to the proviso at the end of this Section
5.15, declare or make Restricted Payments so long as the aggregate amount of
Restricted Payments made pursuant to this clause in any Fiscal Year does not
exceed (1) for all Fiscal Years until and including Fiscal Year 2007, 50% of the
consolidated net income from continuing operations of the Company and its
Consolidated Subsidiaries for the then most recently ended Fiscal Year with
respect to which the Company has delivered the financial statements described in
Section 5.01(a), (2) for Fiscal Year 2008, $90,000,000 and (3) for each Fiscal
Year thereafter, $100,000,000; and

      (iii) the Company may, subject to the proviso at the end of this Section
5.15, repurchase shares of its capital stock so long as the aggregate amount
expended pursuant to this clause (iii) after March 7, 2007 and during the term
of this Agreement does not exceed $300,000,000; provided that no more than
$50,000,000 in the aggregate may be expended after the Amendment 5 Effective
Date pursuant to this clause (iii) unless the Fixed Charge Coverage Ratio is at
least 2.0 to 1.0 with respect to the Fiscal Quarter

--------------------------------------------------------------------------------



immediately preceding such repurchase and the Company has delivered the
financial statements described in 5.01(a) with respect to Fiscal Year 2007;

provided that no stock repurchase or other Restricted Payment shall be declared
or made pursuant to clause (ii) or clause (iii) of this Section unless (x)
immediately before and after giving effect thereto, no Default has occurred and
is continuing and (y) the Company is in compliance with the Fixed Charge
Coverage Ratio test in Section 5.10 for the period of four consecutive Fiscal
Quarters most recently ended prior to the relevant Measurement Date and with
respect to which the Company has delivered the financial statements required to
be delivered by it pursuant to Section 5.01(a) or (b), as the case may be.

     SECTION 4.   Representation and Warranties. The Company and each other
Obligor represents and warrants that, on and as of the Amendment Effective Date
(as defined below) and the Commitment Extension Effective Date and immediately
after giving effect to this Amendment (or the portion thereof that becomes
effective on such date), (a) the representations and warranties of the Obligors
contained in the Loan Documents are true and (b) no Default has occurred and is
continuing.

     SECTION 5.   Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

     SECTION 6.   Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

     SECTION 7.   Effectiveness. This Amendment (other than Section 2 hereof)
shall become effective as of the date (the “Amendment Effective Date”) of
receipt by the Administrative Agent of:

     (a)      a counterpart hereof signed by each of the Company, the Subsidiary
Borrowers and the Required Banks (or a facsimile or other written confirmation
(in form reasonably satisfactory to the Administrative Agent) that each such
party has signed a counterpart hereof);

     (b)      with respect to each Bank that shall have delivered a signed
counterpart hereof to the Administrative Agent as set forth in clause (a) above
at or prior to 5:00 p.m., New York City time, on October 25, 2007, an amendment
fee payable by the Company for the account of each such Bank in an amount equal
to 0.025% of the sum of such Bank’s Revolver Commitment (whether used or unused)
and the principal amount of such Bank’s outstanding Term Loans;

     (c)      payment of all invoiced accrued costs, fees and expenses relating
to the Credit Agreement or any other Loan Document (including, without
limitation, all fees and expenses payable pursuant to Section 9.03(a)(ii) of the
Credit Agreement); and

     (d)      a certificate from the chief executive officer, chief financial
officer or treasurer of the Company certifying as to the matters set forth in
Section 3 of this Amendment.

     SECTION 8.      Effectiveness of Commitment Extension. Section 2 of this
Amendment shall become effective as of the date (the “Commitment Extension
Effective Date”) of receipt by the Administrative Agent of:

     (a)   a counterpart hereof (which may be the same counterpart delivered by
such Person pursuant to Section 7(a)) signed by each of the Company, the
Subsidiary Borrowers and each of the

--------------------------------------------------------------------------------



Banks (or a facsimile or other written confirmation (in form reasonably
satisfactory to the Administrative Agent) that each such party has signed a
counterpart hereof);

     (b)   a commitment extension fee payable by the Company for the account of
each Bank in an amount equal to 0.025% of such Bank’s Revolver Commitment
(whether used or unused);

     (c)   payment of all invoiced accrued costs, fees and expenses relating to
the Credit Agreement or any other Loan Document (including, without limitation,
all fees and expenses payable pursuant to Section 9.03(a)(ii) of the Credit
Agreement); and

     (d)   a certificate from the chief executive officer, chief financial
officer or treasurer of the Company certifying as to the matters set forth in
Section 3 of this Amendment.

[Signature pages follow]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

  FOOT LOCKER, INC.         By: /s/ John A. Maurer     Name: John A. Maurer    
Title: Vice President and Treasurer


--------------------------------------------------------------------------------



  Subsidiary Borrowers:       FOOTLOCKER.COM, INC.         By: /s/ John A.
Maurer       Name:   John A. Maurer       Title:   Vice President and Treasurer
        FOOT LOCKER RETAIL, INC.         By: /s/ John A. Maurer       Name:  
John A. Maurer       Title:   Vice President and Treasurer         TEAM EDITION
APPAREL, INC.         By: /s/ John A. Maurer       Name:   John A. Maurer      
Title:   Vice President and Treasurer         FOOT LOCKER STORES, INC.        
By: /s/ John A. Maurer       Name:   John A. Maurer       Title:   Vice
President and Treasurer         FOOT LOCKER SPECIALTY, INC.         By: /s/ John
A. Maurer       Name:   John A. Maurer       Title:   Vice President and
Treasurer


--------------------------------------------------------------------------------



    FOOT LOCKER EUROPE B.V.         By: /s/ Peter D. Brown       Name:   Peter
D. Brown       Title:   Attorney-in-Fact         FOOT LOCKER AUSTRALIA, INC.    
    By: /s/ John A. Maurer       Name:   John A. Maurer       Title:   Vice
President and Treasurer         FOOT LOCKER CANADA       CORPORATION         By:
/s/ John A. Maurer       Name:   John A. Maurer       Title:   Vice President
and Treasurer


--------------------------------------------------------------------------------



    THE BANK OF NEW YORK, as       Administrative Agent, LC Agent,      
Swingline Bank and Bank         By: /s/ David B. Wirl       Name:   David B.
Wirl       Title:   Vice President         BANK OF AMERICA, N.A.         By: /s/
Thomas J. Kane       Name:   Thomas J. Kane       Title:   Senior Vice President
        JPMORGAN CHASE BANK, N.A.         By: /s/ Jules Panno       Name:  
Jules Panno       Title:   Vice President         WACHOVIA BANK, NATIONAL      
ASSOCIATION         By: /s/ Susan T. Gallagher       Name:   Susan T. Gallagher
      Title:   Vice President         WELLS FARGO BANK, NATIONAL      
ASSOCIATION         By: /s/ Donald P. Schwartz       Name:   Donald P. Schwartz
      Title:   Sr. Vice President         U.S. BANK, NATIONAL ASSOCIATION      
  By: /s/ Michael P. Dickman       Name:   Michael P. Dickman       Title:  
Vice President


--------------------------------------------------------------------------------



    THE BANK OF NOVA SCOTIA         By: /s/ Todd Meller       Name:   Todd
Meller       Title:   Managing Director         BANCO POPULAR PUERTO RICO      
  By: /s/ Hector J. Gonzalez       Name:   Hector J. Gonzalez       Title:  
Vice President


--------------------------------------------------------------------------------

